


Exhibit 10.3
ESCROW AGREEMENT




This Escrow Agreement, dated as of July 27, 2010 (the "Effective Date"), by and
between GENESIS CAPITAL MANAGEMENT LIMITED, whose address is Trust House, 112
Brodie Street, Kingstown, Saint Vincent and the Grenadines ("Buyer"), and
GENESIS ENERGY INVESTMENT PLC, an Hungarian entity operating as a public company
whose common stock is traded on the Budapest Stock Exchange ("Seller"), and
OPPENHEIM LAW FIRM, as escrow agent ("Escrow Agent").


This is the Escrow Agreement required by that certain Assignment (the
“Assignment”) of Amended and Restated Stock Purchase Agreement dated May 12,
2010 (the “Restated SPA”) by which Genesis Solar Corporation, a Colorado
corporation (“GSC”), assigned its interest in the Restated SPA to Buyer.
Capitalized terms used in this agreement without definition shall have the
respective meanings given to them in the Restated SPA.  GSC is an intended third
party beneficiary of this Escrow Agreement.


This is a successor to that certain Escrow Agreement dated May 25, 2010 (the
“Prior Escrow Agreement”) which established an escrow (the “Prior Escrow”) by
and among GSC, Seller, and Escrow Agent for certain documents which documents
have been deposited in and which are being held by the Escrow Agent in
accordance with the terms of the Prior Escrow.  GSC, Seller and Escrow Agent
have terminated the Prior Escrow Agreement and have released the documents from
the Prior Escrow with the intention that the Escrow Agent will maintain
possession of those documents pursuant to this Escrow Agreement.


The parties, intending to be legally bound, hereby agree as follows:


 
1.
ESTABLISHMENT OF ESCROW AND RETENTION OF DOCUMENTS



 
a.
The parties direct the Escrow Agent to retain, and the Escrow Agent acknowledges
possession of, the following documents deposited by GSC and which (except as
specifically noted) are now being held for the benefit of Buyer pursuant to this
Agreement in a sealed envelope marked with reference to the paragraph ((a)(_),
that is, (a)(i), (a)(ii), etc.):



 
i.
A certificate representing 8,950,000 shares of the GSC’s common stock, which
certificate bears a restrictive legend;



 
ii.
One or more certificates representing a total of 4,809,600 shares of GSC’s
common stock, which certificate(s) bear(s) a restrictive legend;



 
iii.
A certificate representing 25,000 shares of the GSC’s common stock, which
certificate bears a restrictive legend;



 
iv.
A certificate representing 25,000 shares of the GSC’s common stock, which
certificate bears a restrictive legend;



 
v.
A certificate representing 336,493 shares of the GSC’s common stock, which
certificate bears a restrictive legend;

 
 
 
1

--------------------------------------------------------------------------------

 

 
 
vi.
[Reserved] ;



 
vii.
GSC’s signature to the Non-Competition Agreement(s) (as that term is defined in
the Purchase Agreement);



 
viii.
A certificate executed by Buyer as required by Section 2.4(b)(ii) of the
Purchase Agreement (which is being deposited with Escrow Agent simultaneously
herewith inasmuch as the document originally deposited with Escrow Agent is
being returned to GSC); and



 
ix.
Such other documents as the Buyer and Seller may determine appropriate.



 
b.
Except as otherwise set forth below upon the Seller’s and Escrow Agent’s
signature to this Agreement and delivery thereof to the other party (with a copy
to the Buyer), Seller is depositing with Escrow Agent the following (and by
executing and delivering this Agreement the Escrow Agent hereby acknowledges
receipt thereof), and each of the following will be given to the Escrow Agent in
a sealed envelope marked with reference to the paragraph ((b)(_), that is,
(b)(i), (b)(ii), etc.):



 
i.
One or more certificates (or other evidence of ownership) representing all of
the issued and outstanding shares of capital stock of GSE (the “GSE Shares”),
and accompanied by such other document(s) as are necessary to assign or transfer
ownership of the GSE Shares to Buyer although such document(s) shall be executed
by the Seller, Buyer and any other necessary parties before the appropriate
notary public or licensed official, immediately prior to, or concurrent with,
their release from escrow;.;



 
ii.
One or more certificates (or other evidence of ownership) representing all of
the issued and outstanding shares of capital stock of GSH (the “GSH Shares”),
duly endorsed (or accompanied by duly executed stock powers or other appropriate
assignment document(s));



 
iii.
One or more certificates (or other evidence of ownership) representing all of
the issued and outstanding shares of capital stock of GSS (the “GSS Shares”),
duly endorsed (or accompanied by duly executed stock powers or other appropriate
assignment document(s)).



 
iv.
Properly executed deeds or other instruments that will result in the assignment
of the GEI Know-How, although the parties have agreed and hereby acknowledge
that such deeds or instruments may be deposited into escrow after the
establishment of the escrow;



 
v.
[Reserved] ;



 
vi.
Seller’s signature to the Non-Competition Agreement(s) (as that term is defined
in the Purchase Agreement), although the parties have agreed and hereby
acknowledge that such document(s) may be deposited into escrow after the
establishment of the escrow;

 
 
 
2

--------------------------------------------------------------------------------

 
 
vii.
Releases in the form of Exhibit 2.4(a)(iii) to the Purchase Agreement executed
by Seller (“Seller’s Releases”);



 
viii.
A certificate executed by Seller as required by Section 2.4(a)(vi) of the
Purchase Agreement; and



 
ix.
Such other documents as the Buyer and Seller may determine appropriate.



 
c.
The documents in sealed envelopes as described in Sections 1(a) and 1(b), above,
are collectively referred to here in as the “Escrow Property.”



 
d.
In issuing the shares of Buyer’s common stock described in paragraphs 1(a)(i),
1(a)(ii), 1(a)(iii), 1(a)(iv), and 1(a)(v) (collectively the “Buyer’s Shares”),
GSC has instructed its transfer agent to use the address of the Escrow Agent as
the address of the Seller (in whose name the Buyer’s Shares have been
issued).  Following delivery of any portion of the Buyer’s Shares after the GSC
Notification pursuant to this Escrow Agreement, the Seller may contact GSC’s
transfer agent to change the address on the transfer agent’s records and to make
such other changes as may be appropriate.



 
e.
The Buyer and Seller hereby agree that Seller has met the requirement set forth
in Section 2.2(c) of the Restated SPA for Seller Invested Funds as set forth
therein.



 
f.
Should a distribution or dividend of any form be paid or distributed with
respect to the shares of the GSC’s common stock described in paragraphs 1(a)(i),
1(a)(ii), 1(a)(iii), 1(a)(iv) and 1(a)(v), above (collectively the “GSC Shares”)
or with respect to the GSE Shares, the GSS Shares, or the GSH Shares during the
term of this Agreement, such distributions will become Escrow Property,
attributable to the shares with respect to which such distribution or dividend
has been paid and will (for the purposes of this Agreement) be considered held
by the Escrow Agent in the same envelope as the shares with respect to which the
distribution or dividend was paid, and will be disbursed by the Escrow Agent as
the envelope is disbursed.  Neither Buyer nor Seller shall have any right or
claim to any distribution declared or paid on the any of the shares unless and
until the envelope containing such shares is delivered to Buyer or Seller in
accordance with this Agreement.



 
2.
ESCROW AGENT ACCEPTANCE.  Escrow Agent hereby agrees to act as escrow agent and
to hold, safeguard and disburse the Escrow Property pursuant to the terms and
conditions hereof and acknowledges that it has the Escrow Property in its
possession.



 
3.
TERM OF ESCROW.  The escrow period shall begin on the date hereof and shall
automatically terminate on January 1, 2011 unless otherwise agreed by the
parties (the “Termination Date”).  Alternatively, this Agreement shall terminate
in its entirety when the entirety of the Escrow Property is released by the
Escrow Agent as provided in Section 4 below.  If on January 1, 2011, any of the
Escrow Property remains in escrow and the Parties with the consent of the Escrow
Agent have not agreed to extend this Agreement the Escrow Agent shall return all
envelopes marked (a)(_) to GSC (not to the Buyer) and all envelopes marked
(b)(_) to the Seller.

 
 
 
3

--------------------------------------------------------------------------------

 

 
 
4.
DISBURSEMENT FROM ESCROW.  Subject to the terms and conditions of this Escrow
Agreement (including the Release Conditions set forth in Section 6 hereof), the
Buyer or its assignee may, prior to the Termination Date, instruct the Escrow
Agent to release the Escrow Property and to deliver the Envelopes as follows,
pursuant to a Notification (the “Buyer’s Notification”) meeting the requirements
of Section 5, below:



 
a.
Deliver Envelopes (b)(i), (b)(ii), (b)(iii), (b)(iv), (b)(vii), (b)(viii) and
(b)(ix) to the Buyer or its assignee;



 
b.
Deliver Envelopes (a)(iii), (a)(iv), (a)(vi), (a)(vii), (a)(viii), and (a)(ix)
to Seller; and



 
c.
Continue to hold Envelopes (a)(i), (a)(ii) and (a)(v) pursuant to this Agreement
pending the Escrow Agent’s receipt of the GSC Notification described below.



 
5.
NOTIFICATION.



 
a.
The Buyer’s Notification.  The Buyer’s Notification required under Section 4,
above, may be given by the Buyer or its assignee to the Escrow Agent not more
than one time prior to the Termination Date, must be in writing, must be signed
by the President of the Buyer or its assignee, and must state at least the
following:



 
i.
If the Buyer has assigned the right to give the Buyer’s Notification as to all
or any part of the transaction contemplated hereby, the Buyer’s Notification
must name and provide an address and other contact information for the assignee,
it must describe the part of the transaction being assigned, and it must include
a copy of the notarized document by which the assignment was made;



 
ii.
The envelopes to be given to Buyer or its assignee;



 
iii.
The delivery date for such envelopes (which must be a date not less than five
days after the Buyer’s Notification is received by the Escrow Agent unless the
Buyer, Seller and Escrow Agent agree on a sooner date for delivery);



 
iv.
The location for delivery to Buyer or (if applicable) its assignee and the means
(commercial courier, messenger, or other) by which delivery to Buyer or its
assignee is to be accomplished;



 
v.
A representation that the Buyer or (if applicable) its assignee has provided a
copy of the Buyer’s Notification by electronic means or by hand delivery to the
Seller and to GSC not later than the time the Buyer or its assignee provided the
Buyer’s Notification to the Escrow Agent;



 
vi.
A representation and evidence reasonably satisfactory to GSC that the Buyer has
directed the transfer of 50,000 shares of GSC common stock currently owned by
Buyer to GSC for cancellation through the delivery of a certificate representing
such shares or by electronic means; and



 
vii.
A statement that Envelopes (a)(i), (a)(ii), and (a)(v) will continue to be held
by the Escrow Agent pending receipt of the GSC Notification.

 
 
 
4

--------------------------------------------------------------------------------

 

 
 
b.
Seller’s Action.  After receipt of the Buyer’s Notification, the Seller may
either:



 
i.
Protest the Buyer’s Notification and the delivery of any documents to Buyer
(which protest must be in writing, must be delivered to Buyer no later than the
time it is delivered to the Escrow Agent, must state with specificity the
grounds for the Seller’s protest, and which must advise the Buyer that the
Seller has invoked the dispute resolution provisions of the Purchase Agreement);
or



 
ii.
Provide the Escrow Agent notification as to the location for delivery to Seller
and the means (commercial courier, messenger, or other) by which delivery to
Seller is to be accomplished.



 
c.
Escrow Agent Action.  If the Escrow Agent receives the response from Seller
contemplated by Paragraph 5(b)(i) (the protest), the Escrow Agent will not make
any delivery of any of the Envelopes until the Escrow Agent receives a Buyer’s
Notification signed by both Buyer and Seller or, if sooner, the Termination
Date.  If the Escrow Agent receives the response from Seller contemplated by
Paragraph 5(b)(ii) (the Seller’s notification), the Escrow Agent may immediately
thereafter make the deliveries as contemplated by the Buyer’s Notification and
by the Seller’s notification.



 
d.
The GSC Notification.  The GSC Shares contained in Envelopes (a)(i), (a)(ii),
and (a)(v) will not be released to Seller until and unless the Escrow Agent
receives the GSC Notification which may be given at any time after the Buyer’s
Notification has been given and prior to the Termination Date, must be in
writing, must be signed by the President of GSC, and must state at least the
following:



 
i.
The envelopes (being (a)(i), (a)(ii), and (a)(v)) to be given to Seller;



 
ii.
The delivery date for such envelopes (which must be a date not less than ten
days after the GSC Notification is received by the Escrow Agent or such other
date as GSC, GCM Ltd and GEI Plc may agree);



 
6.
RELEASE CONDITIONS.  GSC has no obligation to provide the GSC Notification
unless it is satisfied that, as of the date of the GSC Notification,



 
a.
The Buyer has provided the Buyer’s Notification and the Buyer and the Seller
have received all of the envelopes except those marked (a)(i), (a)(ii) and
(a)(v) which remain in escrow pursuant to paragraph 4(c) of this Agreement;



 
b.
GSC has received and has been able to verify such information from and relating
to GSE, its business and operations, prospective business and operations,
assets, liabilities and equity, financial condition and results of operations,
management, executive compensation, related party transactions, material
contracts and obligations, industry, risks (including operational risks,
business risks, country risks, and other appropriate risks), that GSE’s
financial reporting and disclosure do not violate any legal regulation, and
other information and financial statements (which have been audited by an
independent certified public accountant registered with the Public Company
Accounting and Oversight Board) that may be required for disclosure by GSC under
applicable rules and regulations of the Securities and Exchange Commission
(including Form 8-K and Form 10-K and Regulation S-K and Regulation 14A) and any
applicable stock exchange are in goodstanding not violation any requirement in
the aforementioned legal codes and regulation;

 
 
 
5

--------------------------------------------------------------------------------

 

 
 
c.
The persons who are to become principal shareholders of GSC as a result of the
release of the GSC Shares have prepared for filing with the SEC immediately
following the completion of the release of the GSC Shares any reports required
of such persons under Sections 13(d), 13(g) and 16(a) of the Securities Exchange
Act of 1934 and any applicable stock exchange



 
d.
The Buyer will, simultaneously with the release of the GSC Shares pursuant to
the GSC Notification, assign (or arrange for the assignment) to GSC of 100% of
the equity interest and voting interest in GSE and (to the extent any person
other than Buyer owns such equity interest) the terms of the assignment by any
such other person owning an equity or voting interest in GSE are acceptable to
GSE in its reasonable discretion (with the agreement that the transfer of shares
by GSC to such person at a price of US$10.00 per share or more shall be
considered to be acceptable);



 
e.
GSC shall have received no information that leads it to believe that GSE (in its
direct or indirect operations, whether through its own actions or failure to
act, or the actions or failure to act by any officer, director, manager,
employee, independent contractor, agent, parent, subsidiary, or other person)
has violated, or the completion of the transaction will result in a violation
of:



 
i.
The Securities Act of 1933, or any rules or regulations thereunder (collectively
the “1933 Act”);



 
ii.
The Securities Exchange Act of 1934, or any rules or regulations thereunder
(collectively the “1934 Act”);



 
iii.
The Foreign Corrupt Practices Act;



 
iv.
Any provision of the Sarbanes-Oxley Act of 2002 and any rules or regulations
adopted or that may be adopted thereunder, whether or not incorporated into
either the 1933 Act or the 1934 Act;



 
v.
Any provision of the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 and any rules or regulations adopted or that may be adopted thereunder,
whether or not incorporated into either the 1933 Act or the 1934 Act;



 
vi.
Any laws relating to terrorism, drug trafficking, or money laundering, including
Executive Order No. 13,224, 66 Fed. Reg. 49,079 (Sept. 23, 2001) (the “Terrorism
Executive Order”) or any related enabling legislation or any other similar
executive order (collectively with the Terrorism Executive Order, the “Executive
Orders”), the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (the “Patriot Act”), any sanctions and regulations
promulgated under authority granted by the Trading with the Enemy Act of 1917,
Pub. L. No. 65-91, 40 Stat. 411 (codified as amended at 50 U.S.C. App. §§1–44),
the International Emergency Economic Powers Act, 50 U.S.C. §§1701–1707, the
International Security and Development Cooperation Act of 1985, 22 U.S.C.
§2349aa-9, the Cuban Liberty and Democratic Solidarity (Libertad) Act of 1996,
22 U.S.C. §§6021–6091, 18 U.S.C. §2332d, 18 U.S.C. §2339b, as amended from
time-to-time, and the Foreign Narcotics Kingpin Designation Act, Pub. L. No.
106–120, 113 Stat. 1626 (1999) (codified as amended at 21 U.S.C. §§1901–1908, 8
U.S.C. §1182) in each case as amended from time-to-time and other laws for the
protection against terrorism, money laundering, and dealing with the enemy;

 
 
6

--------------------------------------------------------------------------------

 
 
 
 
vii.
Any provision of Title 18 of the United States Code; or



 
viii.
Any similar provision of any laws of any other country.



 
f.
GEI Plc, GCM Ltd and a third party will have entered into an agreement in form
and substance reasonably acceptable to GSC providing that GEI Plc will not be
able to vote the GSC Shares it acquires for the transfer of the Solar
Subsidiaries and the GEI Know-How, except upon a consensus of the three parties
thereto;



 
g.
GEI Plc, Vital, GCM Ltd and other parties (the “GEI Plc Shareholders”) will have
entered into an agreement in form and substance reasonably satisfactory to GSC
(and in compliance with applicable law) for the exchange by GEI Plc of the GSC
Shares it has in its name for shares of GEI Plc held by the GEI Plc
Shareholders.



 
h.
GSC will obtain 100% of the equity and voting rights of GSE at the time of the
transfer.



 
7.
VOTING OF THE GSC SHARES AND/OR THE SELLER SHARES.



 
a.
During the period prior to the delivery of envelopes pursuant to the Buyer’s
Notification, the Seller hereby irrevocably grants to the President of GSC its
proxy and appoints the President of GSC as Seller’s attorney-in-fact (with full
power of substitution), for and in the name, place and stead of the Seller to
cast its vote or cause to be voted, the GSC Shares, or grant a consent or
approval in respect of such GSC Shares, at every annual, special or other
meeting of the shareholders of GSC, and at any adjournment or adjournments
thereof, or pursuant to any consent in lieu of a meeting or otherwise at which
the GSC Shares would be entitled to vote; provided, however, that the foregoing
grant of proxy shall terminate immediately upon termination of this Agreement in
accordance with its terms.  The Seller specifically recognizes and agrees that
this grant of proxy is coupled with an interest, being its interest in the
transaction described in the Restated SPA and GSC’s interest in this Agreement.



 
b.
During the period prior to the delivery of envelopes pursuant to the Buyer’s
Notification, and only with respect to the GSE Shares, the GSH Shares, or the
GSS Shares (collectively the “Seller’s Shares”), the Buyer hereby irrevocably
grants to the Chairman of the Seller its proxy and appoints the Chairman of the
Seller as Buyer’s attorney-in-fact (with full power of substitution), for and in
the name, place and stead of the Buyer to cast its vote or cause to be voted,
the Seller Shares, or grant a consent or approval in respect of such Seller
Shares, at every annual, special or other meeting of the shareholders of the
Seller, and at any adjournment or adjournments thereof, or pursuant to any
consent in lieu of a meeting or otherwise at which the Sellers Shares would be
entitled to vote; provided, however, that the foregoing grant of proxy shall
terminate immediately upon termination of this Agreement in accordance with its
terms.  The Buyer specifically recognizes and agrees that this grant of proxy is
coupled with an interest, being its interest in the transaction described in the
Purchase Agreement and its interest in this Agreement.

 
 
 
7

--------------------------------------------------------------------------------

 

 
 
c.
During the period after the delivery of envelopes pursuant to the Buyer’s
Notification and while envelopes (a)(i), (a)(ii) and (a)(v) continue to be held
in Escrow (that is, prior to the GSC Notification), Seller agrees that the Buyer
will represent the GSC Shares that remain in escrow at any meeting of the
shareholders of GSC for the purposes of determining the existence of a quorum,
but that Buyer may only cast a vote at any such meeting with respect to such
shares with the agreement of either Seller or (if Buyer and Seller cannot agree)
with the agreement of GIG Holding, Ltd.



 
d.
When the parties enter into a voting agreement as described in paragraph 6(f),
above, the voting agreement will supersede the provisions of paragraph 7(c).



 
8.
DUTIES OF ESCROW AGENT



 
a.
Escrow Agent shall not be under any duty to give the Escrow Property held by it
hereunder any greater degree of care than it gives its own similar property and
shall not be required to invest any funds held hereunder except as directed in
this Agreement.



 
b.
Escrow Agent shall not be liable, except for its own gross negligence or willful
misconduct and, except with respect to claims based upon such gross negligence
or willful misconduct that are successfully asserted against Escrow Agent, the
other parties hereto shall jointly and severally indemnify and hold harmless
Escrow Agent (and any success or Escrow Agent) from and against any and all
losses, liabilities, claims, actions, damages and expenses, including reasonable
attorneys' fees and disbursements, arising out of and in connection with this
Agreement.



 
c.
Escrow Agent shall be entitled to rely upon any order, judgment, certification,
demand, notice, instrument or other writing delivered to it hereunder without
being required to determine the authenticity or the correctness of any fact
stated therein or the propriety or validity of the service thereof. Escrow Agent
may act in reliance upon any instrument or signature believed by it to be
genuine and may assume that the person purporting to give receipt or advice or
make any statement or execute any document in connection with the provisions
hereof has been duly authorized to do so. Escrow Agent may conclusively presume
that the undersigned representative of any party hereto which is an entity other
than a natural person has full power and authority to instruct Escrow Agent on
behalf of that party unless written notice to the contrary is delivered to
Escrow Agent.



 
d.
Escrow Agent may act pursuant to the advice of counsel with respect to any
matter relating to this Agreement and shall not be liable for any action taken
or omitted by it in good faith in accordance with such advice.

 
 
 
8

--------------------------------------------------------------------------------

 

 
 
e.
Escrow Agent makes no representation as to the validity, value, genuineness or
the collectability of any security or other document or instrument held by or
delivered to it.



 
f.
Escrow Agent shall not be called upon to advise any party as to the wisdom in
selling or retaining or taking or refraining from any action with respect to any
securities, document or agreement deposited hereunder.



 
g.
Escrow Agent (and any successor Escrow Agent) may at any time resign as such by
delivering the Escrow Property to any successor Escrow Agent jointly designated
by the other parties hereto in writing, or to any court of competent
jurisdiction, whereupon Escrow Agent shall be discharged of and from any and all
further obligations arising in connection with this Agreement. The resignation
of Escrow Agent will take effect on the earlier of (a) the appointment of a
successor (including a court of competent jurisdiction) or (b) the day which is
30 days after the date of delivery of its written notice of resignation to the
other parties hereto. If at that time Escrow Agent has not received a
designation of a successor Escrow Agent, Escrow Agent's sole responsibility
after that time shall be to retain and safeguard the Escrow Property until
receipt of a designation of successor Escrow Agent or a joint written
disposition instruction by the other parties hereto or a final non-appealable
order of a court of competent jurisdiction.



 
h.
Except for the instructions to be delivered as set forth in Section 5 hereof,
the Escrow Agent is hereby expressly authorized and directed to disregard any
and all notices or warnings given by any of the parties hereto, or by any other
person or corporation, excepting only orders or process of court, and is hereby
expressly authorized to comply with and obey any and all orders, judgments or
decrees of any court, and in case the said Escrow Agent obeys or complies with
any such order, judgment or decree of any court, it shall not be liable to any
of the parties hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree be subsequently
reversed, modified, annulled, set aside or vacated, or found to have been
entered without jurisdiction.



 
i.
Buyer and Sellers shall pay Escrow Agent compensation (as payment in full) for
the services to be rendered by Escrow Agent hereunder on a time-spent-basis
(‘billing on the clock’) and agree to reimburse Escrow Agent for all reasonable
expenses, disbursements and advances incurred or made by Escrow Agent in
performance of its duties hereunder (including reasonable fees, expenses and
disbursements of its counsel). Any such compensation and reimbursement to which
Escrow Agent is entitled shall be borne 50% by Buyer and 50% by Seller. Any fees
or expenses of Escrow Agent or its counsel that are not paid as provided for
herein may be taken from any property held by Escrow Agent hereunder.



 
j.
No printed or other matter in any language (including, without
limitation,  prospectuses, notices, reports and promotional material) that
mentions Escrow Agent's name or the rights, powers, or duties of Escrow Agent
shall be issued by the other parties hereto or on such parties' behalf unless
Escrow Agent shall first have given its specific written consent thereto.



 
k.
The other parties hereto authorize Escrow Agent, for any securities held
hereunder, to use the services of any United States central securities
depository it reasonably deems appropriate, including, without limitation, the
Depositary Trust Company and the Federal Reserve Book Entry System.

 
 
 
9

--------------------------------------------------------------------------------

 

 
 
9.
LIMITED RESPONSIBILITY.  This Agreement expressly sets forth all the duties of
Escrow Agent with respect to any and all matters pertinent hereto. No implied
duties or obligations shall be read into this agreement against Escrow Agent.
Escrow Agent shall not be bound by the provisions of any agreement among the
other parties hereto except this Agreement.



 
10.
NOTICES.  All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by telecopier
(with written confirmation of receipt) provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):



Escrow Agent:
OPPENHEIM LAW FIRM
12 Károlyi Mihály utca
1053 Budapest, Hungary
Attention:  Dr. Jozsef Bulcsu Fenyvesi
Facsimile No.: +36-1486-2201


Seller:
GENESIS ENERGY INVESTMENT, PLC
Szent Istvan Krt. 18
H-1137 Budapest, Hungary
Attention: Edward Mier-Jedrzejowicz, Chairman of the Board
Facsimile No.: 00-36-1-452-1701


Buyer:
GENESIS CAPITAL MANAGEMENT LIMITED
Trust House, 112 Brodie Street
Kingstown, Saint Vincent and the Grenadines


GSC
GENESIS SOLAR CORPORATION
4600 South Ulster Street, Suite 800
Denver, CO 80237
Attention:  David W. Brenman, President
Facsimile No.: 303-796-2777


with a copy to:
Burns, Figa & Will, P.C.
Suite 1000, 6400 South Fiddler’s Green Circle
Greenwood Village, CO 80112
Attention:  Herrick K. Lidstone, Jr., Esq.
Facsimile No.: 303-796-2777
 
 
 
10

--------------------------------------------------------------------------------

 
 


 
11.
JURISDICTION; SERVICE OF PROCESS.  Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts of the State of Colorado,
County of Arapahoe, or, if it has or can acquire jurisdiction, in the United
States District Court for the District of Colorado, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.



 
12.
COUNTERPARTS.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original and all of which, when taken together,
will be deemed to constitute one and the same.



 
13.
SECTION HEADINGS.  The headings of sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation.



 
14.
WAIVER.  The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising
out  of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.



 
15.
EXCLUSIVE AGREEMENT AND MODIFICATION.  This Agreement supersedes all prior
agreements among the parties with respect to its subject matter and constitutes
(along with the documents referred to in this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter; provided, however, that the Purchase Agreement
continues in full force and effect. This Agreement may not be amended except by
a written agreement executed by the Buyer, the Seller and the Escrow Agent.



 
16.
GOVERNING LAW.  This Agreement shall be governed by the laws of the State of
Colorado, without regard to conflicts of law principles.



 
17.
FURTHER ASSURANCES.  The parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement.

 
 
 
11

--------------------------------------------------------------------------------

 

 
 
18.
THIRD PARTY BENEFICIARY.  The Buyer, Seller, and Escrow Agent specifically
intend that GSC shall be and is a third party beneficiary of this Agreement and
is entitled to enforce in its own name the provisions herein that are for its
benefit.



 
19.
MUTUAL REPRESENTATIONS. The Parties each make the following representations and
warranties to the other as of the date of this Agreement:



 
a.
It has the full right, power, and authority to enter into, perform, and observe
the terms of this Agreement and all action on its part for the execution and
delivery of this Agreement has been or will be duly and effectively taken.



 
b.
Neither the execution of this Agreement, nor the fulfillment of or the
compliance with the terms and conditions, or provisions or, or constitute an
event of default under, any agreement, instrument, indenture, or any judgment,
order, or decree, nor shall it conflict with or constitute a violation of any
obligation or duty imposed by law, that would have a material adverse effect on
the ability of the party to perform its obligations as required herein.



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.




Buyer
GENESIS CAPITAL MANAGEMENT LIMITED
By: _________________________________
Herald A.M.A. Janssen
Title
Escrow Agent
OPPENHEIM LAW FIRM
By: ___________________________
 Dr. Zsolt Cseledi, Partner
 
Third Party Beneficiary
GENESIS SOLAR CORPORATION
 
 
By: ___________________________
      David W. Brenman, President



Seller:
GENESIS ENERGY INVESTMENT, PLC


By:
____________________________
Edward Mier-Jedrzejowicz
____________________________
Tamas Matarits
Chairman of the Management Board
Member of the Management Board
Genesis Energy Investment Public Limited Company








 
12

--------------------------------------------------------------------------------

 
